t cc no united_states tax_court frank armstrong iii transferee et al petitioners v commissioner of internal revenue respondent docket nos filed date d transferred a substantial portion of his assets to ps within years of his death after paying the federal gift_taxes associated with these gifts d was nearly insolvent following d's death r determined a deficiency in federal estate_tax due from d's estate attributable to the estate's failure to include in the gross_estate the gift_taxes that d paid on the aforementioned gifts see sec_2035 i r c r subsequently issued notices of transferee_liability to ps who filed timely petitions for redetermination with the court ps filed motions for partial summary_judgment alleging that they are not liable as transferees as a matter of law ' cases of the following petitioners are consolidated herewith william armstrong transferee docket no gretchen a redmond transferee docket no joanne armstrong--jones f k a joanne a strader transferee docket no held ps are transferees of property the value of which is treated as if included in d's gross_estate pursuant to sec_2035 c i r c and are to the extent of the value of such property at the time of d's death personally liable for unpaid estate_taxes pursuant to sec_6324 i r c held further ps' motions for partial summary_judgment will be denied charles s mccandlish and aubrey j owen for petitioners cheryl m d rees for respondent opinion dawson judge these cases were assigned to chief special_trial_judge peter j panuthos pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_183 the court agrees with and adopts the opinion of the special_trial_judge which is set forth below opinion of the special_trial_judge panuthos chief special_trial_judge these cases are before the court on petitioners' motions for partial summary_judgment petitioners contend that they are entitled to summary_judgment that they are not liable as transferees as discussed in detail below we will deny petitioners motions section references are to the internal_revenue_code as amended rule references are to the tax_court rules_of_practice and procedure background the material facts in these cases are not in dispute during and frank armstrong jr decedent transferred a substantial amount of stock in national fruit product co inc to his children and grandchildren including frank armstrong iii joanne armstrong--jones gretchen a redmond and william armstrong hereinafter petitioners decedent was nearly insolvent after paying dollar_figure in federal gift_taxes attributable to the stock transfers decedent died on date--within years of the aforementioned transfers respondent subsequently issued a notice_of_deficiency to the estate of frank armstrong the armstrong estate determining a deficiency in estate_tax of dollar_figure the deficiency is attributable to respondent's determination that the estate failed to include in the gross_estate the gift_taxes that decedent had paid on the above-described transfers as required under the so- called gross-up rule prescribed in sec_2035 the estate sec_2035 provides in pertinent part c inclusion of gift_tax on certain gifts made during years before decedent's death --the amount of the gross_estate determined without regard to this subsection shall be increased by the amount of any_tax paid under chapter by the decedent or his estate on any gift made by the decedent or his spouse after date and during the 3-year period ending on the date of the decedent's death continued filed a timely petition for redetermination assigned docket no respondent issued separate notices of transferee_liability to petitioners stating that as transferees petitioners each are liable for dollar_figure the value of the stock that decedent transferred to each petitioner in respect of the estate_tax deficiency of dollar_figure due from the estate petitioners filed timely petitions for redetermination contesting the notices of transferee_liability petitioners move for partial summary_judgment asserting that they are not liable as transferees as a matter of law respondent maintains that petitioners are subject_to transferee_liability for the armstrong estate_tax deficiency pursuant to sec_6324 a discussion summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials see florida peach corp continued the gift_tax is imposed on the value of the property transferred to the donee and does not include the money used to pay the tax in contrast the estate_tax base includes the money ultimately used to pay the estate_tax for gifts made within years of death the sec_2035 gross-up rule is designed to eliminate this disparity between the gift_tax and the estate_tax in the event that their motions are denied petitioners intend to contest the amount of the estate_tax deficiency due from the estate and the amount of their personal liability v commissioner 90_tc_678 summary_judgment may be granted with respect to all or any part of the legal issues in controversy if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits if any show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law rule b 98_tc_518 affd 17_f3d_965 7th cir 90_tc_753 85_tc_527 sec_6901 sets forth the procedures that are applicable prior to the assessment and collection of an income estate or gift_tax liability from a transferee sec_6901 a a provides sec_6901 transferred assets a method of collection ---the amounts of the following liabilities shall except as hereinafter in this section provided be assessed paid and collected in the same manner and subject_to the same provisions and limitations as in the case of the taxes with respect to which the liabilities were incurred income estate_and_gift_taxes ---- a transferees ---the liability at law or in equity of a transferee of property-- of a decedent in the case of a tax imposed by chapter relating to estate_taxes when proceeding pursuant to sec_6901 respondent generally may not assess or attempt to collect an estate_tax deficiency from a transferee without first following the normal deficiency procedures set forth in sec_6211 to see eg estate of frost v commissioner tcmemo_1993_94 sec_6901 defines the term transferee as follows sec_6901 definition of transferee ----as used in this section the term transferee includes donee heir legatee devisee and distributee and with respect to estate_taxes also includes any person who under sec_6324 a is personally liable for any part of such tax emphasis added although sec_6901 sets forth the procedures to be followed in transferee_liability cases the existence and extent of a transferee's substantive liability is established under sec_6324 see 312_f2d_311 9th cir affg t cc and revg 32_tc_1017 interpreting section b of the internal_revenue_code of 1939--a predecessor of sec_6324 sec_6324 a provides in pertinent part a liens for estate_tax ---except as otherwise provided in subsection c -- upon gross_estate --unless the estate_tax imposed by chapter is sooner paid in full or becomes unenforceable by reason of lapse of time it shall be a lien upon the gross_estate of the decedent for years from the date of death except that such part of the gross_estate as is used for the payment of charges against the estate and expenses of its administration allowed by any court having jurisdiction thereof shall be divested of such lien liability of transferees and others --if the estate_tax imposed under chapter is not paid when due then the x transferee who receives or has on the date of the decedent's death property included in the gross_estate under sec_2034 to inclusive to the extent of the value at the time of the decedent's death of such property shall be personally liable for such tax any part of such property transferred by or transferred by a transferee of such transferee to a purchaser or holder of a security_interest shall be divested of the lien provided in paragraph and a like lien shall then attach to all the property of such transferee except any part transferred to a purchaser or a holder of a security_interest emphasis added in sum in the event that a decedent's_estate taxes are not paid when due sec_6324 imposes a 10-year lien on the gross_estate and sec_6324 imposes personal liability upon transferees of property included in the decedent's gross_estate under sec_2034 to and provides for the imposition of a lien on the transferee's separate_property in the event the transferee should transfer any part of such property received from the decedent sec_6324 provides that a transferee's liability for unpaid estate_taxes is limited to the value of the property that is included in the decedent's gross_estate under sec_2034 to and transferred to the transferee as measured at the time of the decedent's death however a transferee's liability is not conditioned on either the exhaustion of remedies for collection against the estate or the estate's insolvency see schuster v commissioner f 2d pincite 19_tc_264 estate of callahan v commissioner tcmemo_1981_357 relying on the portion of sec_6901 which states that the commissioner may only assess and collect an estate_tax deficiency from a transferee in the same manner and subject_to the same provisions and limitations as in the case of the taxes with respect to which the liabilities were incurred petitioners first contend that they are not liable for the armstrong estate_tax deficiency inasmuch as the stock that decedent transferred to them was not the source of the deficiency petitioners reason that if there is no estate_tax directly related to decedent's stock transfers respondent is barred from attempting to collect such taxes from them petitioners' reliance on sec_6901 as the basis for defining the scope of their liability as transferees is misplaced as previously discussed sec_6901 defines a transferee in pertinent part as any person who under sec_6324 1s personally liable for any part of such tax sec_6324 in turn establishes the existence and extent of a transferee's substantive liability see schuster v commissioner supra in contrast sec_6901 merely prescribes the procedures that respondent must follow in assessing and collecting taxes from transferees under that section see id thus although sec_6901 provides that respondent must follow the normal deficiency procedures before assessing and collecting estate_taxes from a transferee the provision does not define or otherwise restrict a transferee's substantive liability as petitioners contend petitioners argue in the alternative that they are not liable as transferees under sec_6324 on the ground that they did not receive property that is includable in the gross_estate pursuant to sec_2034 through petitioners emphasize that the estate_tax deficiency is attributable solely -- - to the estate's failure to include in the gross_estate pursuant to sec_2035 the amount_of_the_gift tax that decedent paid with respect to the stock transfers respondent counters that petitioners are personally liable for the estate_tax deficiency pursuant to sec_6324 a inasmuch as sec_2035 c provides that the value of the stock that petitioners received from decedent is treated as if it were included in the gross_estate for purposes of sec_6324 a sec_2035 provides in pertinent part sec_2035 inclusion of gifts made by decedent -- --except as provided in subsection b the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer by trust or otherwise during the 3-year period ending on the date of the decedent's death d decedents dying after -- in general --except as otherwise provided in this subsection subsection a shall not apply to the estate of a decedent dying after date 3-year rule retained for certain purposes ---paragraph shall not apply for purposes of- a sec_303 relating to distributions in redemption_of_stock_to_pay_death_taxes b sec_2032a relating to special valuation of certain farm etc real_property and c subchapter_c of chapter relating to lien for taxes sec_2035 c provides that the value of any gift made within years of death is included in the gross_estate for purposes of subchapter_c of chapter sec_6324 falls under subchapter_c of chapter petitioners assert that respondent's interpretation of sec_2035 c is flawed in that respondent has ignored the parenthetical language relating to lien for taxes in petitioners’ view the parenthetical language limits the application of sec_2035 c by providing that gifts made within years of death are treated as if they are included in the gross_estate only for purposes of a lien provision contained in subchapter_c of chapter 64--such as sec_6324 petitioners argue that the first sentence of sec_6324 a is a personal liability provision as opposed to a lien sec_6324 quoted supra at p provides that property included in the gross_estate shall be subject_to a 10-year lien for unpaid estate_taxes provision and therefore the value of decedent's gifts is not included in the gross_estate for purposes of determining whether petitioners are personally liable as transferees petitioners further contend that the legislative_history of sec_2035 c supports their position sec_2035 d was enacted by sec_424 of the economic_recovery_tax_act_of_1981 publaw_97_34 95_stat_172 petitioners rely on h rept pincite 1981_2_cb_352 which explains the addition of sec_2035 as follows a j11 transfers within years of death other than gifts eligible for the annual_gift_tax_exclusion will be included in the gross_estate for purposes of determining property subject_to the estate_tax liens under subchapter_c of chapter based upon our review of the plain language of sec_2035 c and the background of sec_6324 we agree with respondent that petitioners are liable as transferees in these cases the legislative_history cited by petitioners does not persuade us otherwise initially we reject petitioners' contention that the parenthetical language relating to lien for taxes contained in sec_2035 c limits the application of the provision to what petitioners consider to be traditional lien provisions significantly each of the subparagraphs in sec_2035 contains parenthetical language in each case the parenthetical language is simply an abbreviation of the title of the section or subchapter referred to therein for example sec_2035 a provides that gifts made within years of death shall be included in the gross_estate for purposes of sec_303 b relating to distributions in redemption_of_stock_to_pay_death_taxes like the parenthetical language the title of sec_303 is distributions in redemption_of_stock_to_pay_death_taxes similarly the parenthetical language in sec_2035 c relating to lien for taxes is simply a reference to the title for subchapter_c of chapter lien for taxes thus we reject petitioners' argument that the parenthetical language limits the applicability of sec_2035 c to any specific provisions within subchapter_c of chapter moreover sec_6324 is properly characterized as a lien provision section b of the internal_revenue_code_of_1939 a predecessor to sec_6324 imposed personal liability on a transferee of property included in a decedent's gross_estate and provided for the imposition of a lien on the decedent's property in the hands of the transferee and a lien on the transferee's separate_property in the event the transferee should transfer any part of such property received from the decedent although congress later determined that it was redundant to impose a lien on a decedent's property in the hands of a transferee under section b given the imposition of an identical lien on a decedent's property prescribed in section a the predecessor to sec_6324 the second sentence of sec_6324 continues to provide for a lien on a transferee's separate_property despite the difference in the remedies provided under the first and second sentences of sec_6324 we see no basis for concluding that congress intended to distinguish between the two in the application of sec_2035 d c the legislative_history underlying sec_2035 d c does not persuade us to hold otherwise although h rept supra suggests that the house may have viewed sec_2035 c primarily as a means to impose a lien upon property in aid of the collection of unpaid estate_taxes the related conference_report explains the addition of sec_2035 d c as follows a j1l gifts made within years of death are included in the gross_estate for purposes of estate_tax liens subchapter_c of chapter h conf rept at -- - 1981_2_cb_481 as we see it the explanation of sec_2035 c in the conference_report supports our holding that sec_2035 c is applicable in these cases indeed the plain language of sec_2035 c by referring as it does to subchapter_c of chapter and not to sec_6324 to the exclusion of sec_6324 belies petitioners’ interpretation petitioners' final contention is that there is an insufficient nexus between the stock that they received from decedent and the estate_taxes that respondent seeks to collect from them consistent with their argument under sec_6901 petitioners assert that there is no meaningful connection between the estate_tax liability--which is attributable to the application of the sec_2035 gross-up rule--and the stock transfers that petitioners received from decedent the short answer to petitioners' contention is that congress did not restrict transferee_liability to those instances where there is an immediate link between an estate_tax liability and property transferred to a transferee as previously discussed sec_6324 imposes personal liability for unpaid estate_taxes upon a transferee in the event that the transferee has received property from a decedent that is includable in the gross -- - estate pursuant to sec_2034 to sec_2035 d c closes the circle by providing that gifts made by a decedent within years of his death are treated as if they are included in the gross_estate for purposes of subchapter_c of chapter which includes sec_6324 because petitioners received property the value of which is included in decedent's gross_estate pursuant to sec_2035 c the only congressionally mandated link or connection between petitioners and the disputed estate_tax liability has been satisfied this promotes sound federal tax policy by enhancing the commissioner's ability to collect unpaid estate_taxes where a taxpayer has rendered himself insolvent by giving away the vast majority of his assets within years of death in sum we hold that sec_2035 c provides that the value of the stock that decedent transferred to petitioners is included in the gross_estate for purposes of subchapter_c of chapter including sec_6324 consequently petitioners are liable as transferees for the estate_tax deficiency due from the armstrong estate consistent with the foregoing we will deny petitioners’ motions for partial summary_judgment to reflect the foregoing orders denying petitioners' motions for partial summary_judgment will be issued
